ON PETITION TO APPEAR AMICUS CURIAE
PER CURIAM.
Petitioner alleges that he is counsel in two cases now pending before this court involving issues similar to those in the instant case. Being desirous of making available to this court the benefit of his many years experience in ad valorem tax litigation in the courts of this state, petitioner asks leave for permission to appear *58herein as a friend of the court pursuant to Florida Appellate Rule 3.7(k), 31 F.S.A.
Appellee has filed extensive objections to petitioner’s appearance, contending the absence of requisite similarity between issues in the instant case and that in which petitioner is counsel. A minute point-by-point comparison of the issues in this case with those in petitioner’s cases is unnecessary to the disposition of this petition. It is sufficient to say that the underlying principles of law governing those cases and this, while not identical, are not totally dissimilar. All of these cases deal generally with assessment of real property for ad valorem taxation purposes.
In examining the cases pending here in which petitioner is counsel, we note he has filed exhaustive and well prepared briefs and reply briefs therein. Such briefs are available to be examined by the court and will doubtless be of service in our independent research of the law governing the instant case.
While the assistance of experienced and eminent counsel is always illuminating when the court is confronted with increasingly complex problems in ad valorem tax assessment cases, the court is of the view that the petitioner’s briefs filed in his two cases here pending will more than serve the purpose of enlightening the court on petitioner’s arguments and authorities in the premises.
The petition is denied.
RAWLS, C. J., and SPECTOR and JOHNSON, JJ., concur.